                                     Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 1 of 18



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                               5   Attorney for Defendants
                               6   Kyle David Grant; Travis Paul Grant and
                                   Mariel Lizette Grant
                               7
                               8
                               9                            UNITED STATES DISTRICT COURT
                              10                                  DISTRICT OF ARIZONA
                              11
                              12   Jane Doe,                                       Case No. 20-CV-02045-PHX-SPL

                              13          Plaintiff,
                                                                                   MOTION TO DISMISS FOR LACK
                              14   vs.                                             OF PERSONAL JURISDICTION
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   Travis Paul Grant, et al.,
     PHOENIX, AZ 85044




                              16          Defendants.

                              17         Pursuant to Fed. Civ. P. 12(b)(2), Defendants Kyle David Grant, Travis Paul Grant
                              18   and Mariel Lizette Grant (“Defendants”) respectfully move for an order dismissing
                              19   Plaintiff’s Complaint on the basis that Defendants are not subject to personal jurisdiction
                              20   in Arizona.
                              21         I.      INTRODUCTION
                              22          The facts of this case are simple. Defendants, all residents of Florida, operate
                              23   several websites which archive and republish criminal records including booking photos,
                              24   commonly referred to as “mugshots”. See Compl. ¶¶ 1–2. None of these websites, with
                              25   geographically-neutral names like www.RapSheets.org, www.BailBondSearch.com and
                              26   www.PublicPoliceRecord.com, are specifically focused on Arizona. Rather, the sites
                              27   contain tens of millions of public records from 45 different U.S. states; the only states not
                              28   represented in the index are Alaska, Delaware, Hawaii, Massachusetts and Vermont.
                                     Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 2 of 18



                               1          In terms of how they function and how information is gathered, Defendants’
                               2   websites are all basically the same. First, an individual is arrested and their mugshot and
                               3   arrest details are published on the Internet by the arresting agency. Using Maricopa
                               4   County as an example, the Sheriff’s Office publishes this information on its website at:
                               5   https://www.mcso.org/Mugshot/. See Affidavit of Travis Grant (“Grant Aff.”) ¶¶ 7–8.
                               6          After the information is released by the arresting agency, Defendants use software
                               7   to automatically copy the mugshot and associated details. Mugshots and related arrest
                               8   information are then republished on Defendants’ site verbatim in a standardized format.
                               9   Typical MCSO Mugshot Page
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                                                                                   Typical Page On Defendants’ Site
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                               2
                                     Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 3 of 18



                               1         At present, Defendants’ database contains more than 20 million arrest records.
                               2   Travis Grant Aff. ¶ 10. All of this information was obtained from public Internet websites
                               3   operated by law enforcement agencies across the country including some in Arizona.
                               4         According to her Complaint, Plaintiff Jane Doe alleges she was arrested on
                               5   October 20, 2018 by the Maricopa County Sheriff’s Office. See Compl. ¶ 6. As per
                               6   MCSO’s usual practice, Plaintiff’s mugshot and arrest details were published by MCSO
                               7   on its website shortly thereafter. See Compl. ¶ 7. After this information was released,
                               8   Plaintiff alleges her mugshot and arrest information was republished on Defendants’
                               9   website “since at least October 20, 2018”. Compl. ¶ 8.
                              10         Based on these facts, Plaintiff brings three claims for relief: 1.) a statutory claim
                              11   under Arizona’s new “Mugshot Act”, A.R.S. §§ 44–7901 & 7902; 2.) a claim for
                              12   misappropriation of name/likeness under Arizona common law; and 3.) a claim of false
                              13   light under Arizona common law. Plaintiff also seeks a preliminary and permanent
                              14   injunction requiring Defendants to remove her mugshot and arrest records.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15         Regarding personal jurisdiction, Plaintiff’s Complaint is very clear—the only basis
     PHOENIX, AZ 85044




                              16   for hailing Defendants into Arizona is a new “nexus” provision of the Mugshot Act
                              17   which states: “A mugshot website operator that publishes a subject individual’s criminal
                              18   justice record for a commercial purpose on a publicly accessible website is deemed to be
                              19   transacting business in this state.” A.R.S. § 44–7902(A) (emphasis added).
                              20         As explained below, personal jurisdiction is lacking here for several reasons:
                              21         1.)    The Mugshot Act’s nexus clause, A.R.S. § 44–7902(A), is blatantly
                              22                unconstitutional both on its face and as applied to the facts of this case.
                                                This is so because it attempts to expand Arizona’s personal jurisdiction
                              23                farther than permitted by federal law and based on standards lower than
                                                those required by federal law; the Supremacy Clause does not permit this;
                              24
                              25         2.)    Even assuming the Mugshot Act’s long arm clause was not otherwise
                                                invalid and unconstitutional, A.R.S. § 44–7902(A) does not support
                              26                personal jurisdiction here because that part of the Mugshot Act directly
                              27                conflicts with, and is preempted by, a different federal law, specifically the
                                                Communications Decency Act, 47 U.S.C. § 230(c)(1);
                              28
                                                                               3
                                       Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 4 of 18



                               1           3.)     Because personal jurisdiction cannot be established under the Mugshot Act,
                               2                   and applying existing U.S. Supreme Court precedent, Defendants are not
                                                   subject to personal jurisdiction in Arizona.
                               3
                               4           For those reasons, the Complaint should be dismissed for lack of personal
                               5   jurisdiction.
                               6          II.      DISCUSSION
                               7          It is hornbook law that a state must have personal jurisdiction over the defendant
                               8   before a binding judgment may be entered against him. Equally settled is the concept that
                               9   among things, personal jurisdiction will usually exist if the defendant is “transacting
                              10   business” in the forum. See, e.g., Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir.
                              11   2008) (“To have purposefully availed itself of the privilege of doing business in the
                              12   forum, a defendant must have ‘performed some type of affirmative conduct which allows
                              13   or promotes the transaction of business within the forum state.’”)
                              14          In an effort to both exploit and satisfy that rule, A.R.S. § 44–7902(A) creates a
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   legal fiction—i.e., that any person who publishes mugshots on the internet for a
     PHOENIX, AZ 85044




                              16   commercial purpose is deemed to be transacting business in Arizona, even if they are not
                              17   actually doing any business here. This law was clearly intended to create a basis to
                              18   automatically exercise jurisdiction over all non-resident website operators, regardless of
                              19   whether they are actually transacting business in Arizona, and regardless of whether the
                              20   defendant actually has any minimum contacts with the State of Arizona.
                              21           Indeed, the Mugshot Act was written and lobbied-for by Plaintiff’s counsel in this
                              22   case, and in an opinion piece published shortly after the law was passed, a staff member
                              23   from Plaintiff’s counsel’s firm explained the “nexus” provision of A.R.S. § 44–7902(A):
                              24
                                          The new law defines mugshot website companies as “mugshot website
                              25          operators” and outlaws their operation for commercial purposes.1 The law
                                          has a subsection that establishes a nexus between out of state mugshot
                              26          companies and the Arizona citizens they are exploiting. The law also
                              27
                                   1
                                    This statement misrepresents the law. Nothing in the Act prohibits the publication of
                              28
                                   mugshots for “commercial purposes”.
                                                                              4
                                       Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 5 of 18



                               1          prescribes hefty damages that mugshot website companies will have to pay
                               2          to those affected if they do not comply with the law, between $100 and
                                          $500 per day the company breaks the law.
                               3
                                   Steven Scharboneau, Arizona joins fight against mugshot website companies, Arizona
                               4   Capitol Times; September 10, 2019 (emphasis added) (available at:
                               5   https://azcapitoltimes.com/news/2019/09/10/arizona-joins-fight-against-mugshot-
                                   website-companies/ (last visited October 30, 2020).
                               6
                               7          As explained below, the Mugshot Act’s “nexus” provision is unconstitutional on its

                               8   face, and as applied, for the simplest of reasons—because the minimum contacts required

                               9   to satisfy the federal Due Process Clause must actually exist, and they must exist

                              10   according to the factual and legal standards established by decades of U.S. Supreme

                              11   Court precedent. These contacts and the constitutional “nexus” they engender are not a

                              12   joke, to be disregarded at the slightest whim, nor can they be artificially fabricated

                              13   through statutory hocus pocus.

                              14          Here, the Mugshot Act’s “nexus” clause attempts to use a fictional legal
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   presumption to create a far lower standard for personal jurisdiction than permitted by
     PHOENIX, AZ 85044




                              16   federal law.2 In doing so, this new state law thumbs its nose at the United States

                              17   Constitution in a manner that renders the law facially unconstitutional. As such, A.R.S. §

                              18   44–7902(A) is invalid and provides no basis for personal jurisdiction in this case.

                              19                 a. A.R.S. § 44–7902(A) Is Unconstitutional

                              20           It is well-settled “Arizona’s long arm statute [Ariz. R. Civ. P. 4.2] ‘provides for

                              21   personal jurisdiction co-extensive with the limits of federal due process.’” Xcentric

                              22   Ventures, LLC v. Bird, 683 F. Supp. 2d 1068, 1070 (D. Ariz. 2010) (emphasis added); see

                              23   also Ariz. R. Civ. P. 4.2(a) (providing, “An Arizona state court may exercise personal

                              24   jurisdiction over a person … to the maximum extent permitted by … the United States

                              25   Constitution.”) (emphasis added).

                              26   2
                                     Indeed, the constitutional infirmity of A.R.S. § 44–7902(A) is underscored by the fact
                              27   that Arizona’s existing long-arm law already extends Arizona’s personal jurisdiction to
                                   the farthest extent permitted by federal law. See Ariz. R. Civ. P. 4.2. As such, it was
                              28
                                   neither necessary, nor constitutional, to extend Arizona’s personal jurisdiction farther.
                                                                                 5
                                     Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 6 of 18



                               1          Thus, in most cases, mapping the precise jurisdictional scope of Arizona law is not
                               2   necessary. That is so because whatever those limits may be, Arizona’s reach extends only
                               3   as far as federal due process permits, and no further. See Amini v. Bezsheiko, 2020 WL
                               4   1911212, at *2 (D.Ariz. 2020) (holding because Arizona’s personal jurisdiction extends
                               5   only as far as federal law allows, “analyzing personal jurisdiction under Arizona law and
                               6   federal due process is the same.”) (citing A. Uberti & C. v. Leonardo, 181 Ariz. 565, 569,
                               7   892 P.2d 1354, 1358 (Ariz. 1995) (en banc)).
                               8          But what if Arizona decided “the same” was no longer good enough? What if
                               9   Arizona wanted to go further and expand its personal jurisdiction beyond the limits of
                              10   federal due process? For instance, imagine a new law which declared: “All residents of
                              11   every state are subject to personal jurisdiction in Arizona.” Would that sweeping long-
                              12   arm law be effective and enforceable to hail non-residents into Arizona?
                              13          Of course not. No state has the power to abrogate federal law, nor may any state
                              14   disregard the limitations of federal law; that is precisely why such limits exist. In the
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   context of personal jurisdiction, the Supreme Court has made this exceptionally clear:
     PHOENIX, AZ 85044




                              16   “The Due Process Clause of the Fourteenth Amendment limits the power of a state
                              17   court to render a valid personal judgment against a nonresident defendant.” World-Wide
                              18   Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980) (emphasis added); see also
                              19   Hanson v. Denckla, 357 U.S. 235, 250 (1958) (“a State is forbidden to enter a judgment
                              20   attempting to bind a person over whom it has no jurisdiction … .”)
                              21          Here, the absurd hypothetical statute giving Arizona nationwide (indeed,
                              22   worldwide) jurisdiction over all websites is not hypothetical and nor is it a joke; it is real.
                              23   That is exactly what the legislature attempted to do when it passed A.R.S. § 44–7902(A).
                              24          The language of A.R.S. § 44–7902(A) is self-explanatory; it purports to create a
                              25   legal fiction, to wit: any person who publishes a mugshot on a website for a “commercial
                              26   purpose” is “deemed” to be transacting business in Arizona and thus subject to personal
                              27   jurisdiction in Arizona. This is true regardless of where the defendant resides. This is true
                              28   regardless of where the plaintiff resides. This is true regardless of where the mugshot was
                                                                                 6
                                     Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 7 of 18



                               1   taken, and it is true regardless of where any unlawful conduct occurs or where the harm
                               2   from such conduct is felt. Minimum contacts? No longer necessary.
                               3          Under the plain language of A.R.S. § 44–7902(A), it is not even necessary that the
                               4   defendant publish any photos of any person living in Arizona or arrested in Arizona; all
                               5   that is necessary is for the defendant to publish a mugshot of anyone taken anywhere at
                               6   anytime. If the defendant earns a single penny (or even attempts, unsuccessfully, to do so)
                               7   the defendant is “deemed” to be transacting business in Arizona, and thus is subject to
                               8   personal jurisdiction here. Federal due process limits? Go jump in a lake…
                               9          In light of its striking overbreadth and its stunning lack of respect for the federal
                              10   due process requirements imposed by decades of controlling Supreme Court precedent, it
                              11   is clear A.R.S. § 44–7902(A) is invalid and unconstitutional. This is so because as a
                              12   matter of both common sense and as a matter of law due to the operation of the
                              13   Supremacy Clause, the State of Arizona cannot, by rule, statute, magic spells, or
                              14   otherwise, expand the reach of its personal jurisdiction beyond the strict limits imposed
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   by any superior law such as the U.S. Constitution. Should Arizona attempt to do so, the
     PHOENIX, AZ 85044




                              16   conflicting state law must fail under well-settled Supremacy Clause principles.
                              17          Because A.R.S. § 44–7902(A) is a brand-new law, it raises a question of first
                              18   impression, but the governing principles involved in the analysis are hardly new. For
                              19   example, Kadota v. Hosogai, 125 Ariz. 131, 608 P.2d 68 (Ariz.App. 1980) involved a
                              20   virtually identical issue in an analogous context.
                              21          Kadota involved a lawsuit filed in Arizona against a resident of Japan who
                              22   allegedly caused a traffic accident which killed the plaintiff’s husband. The plaintiff
                              23   sought to obtain personal jurisdiction over the defendant by completing service in Japan
                              24   in a manner expressly authorized by the Arizona Rules of Civil Procedure and by Arizona
                              25   statutory law. However, the method of service used by the plaintiff directly conflicted
                              26   with the limits imposed by a higher law—an international treaty (the Hague Convention).
                              27   Thus, the question was whether Arizona could exercise personal jurisdiction in a manner
                              28   that violated another superior law.
                                                                                7
                                     Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 8 of 18



                               1          The defendant argued Arizona lacked personal jurisdiction over him because the
                               2   methods of service used violated the Hague Convention, even though these methods were
                               3   allowed by Arizona law. The trial court rejected this argument, but the Court of Appeals
                               4   reversed. In doing so, the Court of Appeals explained:
                               5
                                         [The Supremacy Clause] has always been interpreted to mean that a treaty
                               6         entered into by the United States shall be superior to and prevail over any
                                         conflicting laws of the individual states. Therefore, the State of Arizona
                               7         cannot attempt to exercise jurisdiction under a rule promulgated by its
                               8         courts if that rule would violate an international treaty.

                               9
                              10   Kadota, 125 Ariz. at 134, 608 P.2d at 71 (emphasis added) (citing Ware v. Hylton, 3 Dall.
                              11   199, 1 L.Ed. 568 (1796); United States v. Pink, 315 U.S. 203, 62 S.Ct. 552, 86 L.Ed. 796
                              12   (1942); Hauenstein v. Lynham, 100 U.S. 483, 25 L.Ed. 628 (1879)).
                              13          Other Arizona courts, including the Arizona Supreme Court, have recognized the
                              14   same standard in other personal jurisdiction disputes. See, e.g., Cardona v. Kreamer, 225
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   Ariz. 143, 147 (Ariz. 2010) (en banc) (agreeing “By virtue of the Supremacy Clause …
     PHOENIX, AZ 85044




                              16   the [Hague] Convention pre-empts inconsistent methods of service prescribed by state
                              17   law.”) (quoting Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699
                              18   (1988)). Although these cases dealt with the method of service used to obtain personal
                              19   jurisdiction rather than the substantive reach of the state’s long arm statute, the analysis is
                              20   identical; “When there is a conflict between a validly-enacted federal law and a state law,
                              21   the federal law prevails.” Mortenson v. Mortenson, 409 N.W.2d 20, 22 (Minn. Ct. App.
                              22   1987) (finding Minnesota’s state long-arm statute preempted by “more restrictive” limits
                              23   of federal law); Dinsmore v. Martin Blumenthal Associates, Inc., 314 So.2d 561, 567
                              24   (Fla. 1975) (“A [state] long-arm statute is unconstitutional unless it … requires a showing
                              25   of minimal contacts sufficient to meet [federal] due process requirements.”)
                              26          Again, while no Arizona case has yet interpreted A.R.S. § 44–7902(A), that law’s
                              27   “nexus” provision is functionally similar, if not identical, to the Delaware statute struck
                              28   down by the U.S. Supreme Court in Shaffer v. Heitner, 433 U.S. 186 (1977).
                                                                                 8
                                     Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 9 of 18



                               1          In Shaffer, Delaware state law effectively imposed personal jurisdiction on any
                               2   person who owned stock in a Delaware corporation, even if the defendant had no other
                               3   contacts with Delaware. Put differently, the State of Delaware attempted to decree the
                               4   existence of a “nexus” between itself and non-residents based solely on their ownership
                               5   of stock in a company which happened to be formed under Delaware law.
                               6          “Not so fast there, Delaware!” the Supreme Court firmly admonished. After
                               7   reviewing the controlling federal due process standards, the Supreme Court easily found
                               8   the Delaware law unconstitutional, because it attempted to create personal jurisdiction
                               9   based on a lower standard than required by the federal Due Process Clause. In
                              10   conclusion, the Court explained the axiomatic rule: “The Due Process Clause ‘does not
                              11   contemplate that a state may make binding a judgment . . . against an individual or
                              12   corporate defendant with which the state has no contacts, ties, or relations.’” Shaffer, 433
                              13   U.S. at 216 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)).
                              14          The rule and logic of Shaffer apply fully to this case. No matter how benevolent its
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   reason or purpose, the State of Arizona cannot magically fabricate or falsify the existence
     PHOENIX, AZ 85044




                              16   of minimum contacts through statutory subterfuge. The law simply does not work this
                              17   way, nor should it. A defendant’s forum-related contacts must actually exist according to
                              18   standards set by controlling U.S. Supreme Court precedent. The absence of such contacts
                              19   is a fatal constitutional gap which precludes the exercise of personal jurisdiction, and that
                              20   gap cannot be circumvented with cheap legal fictions like the one created by A.R.S. §
                              21   44–7902(A). See Rush v. Savchuk, 444 U.S. 320, 332 (1980) (rejecting use of “legal
                              22   fictions” to establish personal jurisdiction over a defendant in the absence of actual
                              23   minimum contacts, and finding such practice is “plainly unconstitutional … .”); see also
                              24   J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 900 (2011) (“the Court has made plain
                              25   that legal fictions … should be discarded, for they conceal the actual bases on which
                              26   jurisdiction rests.”) (Ginsburg, J., dissenting) (quoting Shaffer, 326 U.S. at 316).
                              27          For these reasons, A.R.S. § 44–7902(A) is plainly unconstitutional and it cannot
                              28   be used to established personal jurisdiction over Defendants.
                                                                                 9
                                       Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 10 of 18



                               1                 b. The Mugshot Act Is Preempted By Federal Law, 47 U.S.C. § 230(c)
                               2           Even if A.R.S. § 44–7902(A) was not otherwise unconstitutional, it would still not
                               3   support personal jurisdiction here. This is so because under the facts of this case, the
                               4   Mugshot Act’s nexus provision is preempted by a different federal law—the
                               5   Communications Decency Act, 47 U.S.C. § 230 (the “CDA”).
                               6           This conclusion is based on the interplay of two different parts of the Mugshot
                               7   Act. The first part is A.R.S. § 44–7901 which defines the term “mugshot website
                               8   operator” to mean “a person that [sic] publishes a criminal justice record on a publicly
                               9   available internet website for a commercial purpose.” (emphasis added). The second part
                              10   is A.R.S. § 44–7902(A) which extends personal jurisdiction to any “mugshot website
                              11   operator that publishes a subject individual’s criminal justice record for a commercial
                              12   purpose on a publicly accessible website … .” (emphasis added).
                              13           These two aspects of the Mugshot Law are preempted by the CDA under the facts
                              14   of this case. This is so because the CDA expressly preempts 3 any state law which treats a
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   website operator or user as a “publisher” of information originating with a third party:
     PHOENIX, AZ 85044




                              16
                                          No provider or user of an interactive computer service shall be treated as
                              17          the publisher or speaker of any information provided by another
                                          information content provider.
                              18
                              19   47 U.S.C. § 230(c)(1) (emphasis added).

                              20           For the CDA to apply, three elements must be present; the defendant must be “(1)

                              21   a provider or user of an interactive computer service (2) whom a plaintiff seeks to treat,

                              22   under a state law cause of action, as a publisher or speaker (3) of information provided by

                              23   another information content provider.” Dyroff v. Ultimate Software Group, Inc., 934 F.3d

                              24   1093, 1097 (9th Cir. 2019), cert. denied, 140 S. Ct. 2761 (2020).

                              25   3
                                    See Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102, 1118 (9th Cir. 2007) (explaining,
                              26   “The Communications Decency Act states that ‘[n]o provider or user of an interactive
                                   computer service shall be treated as the publisher or speaker of any information provided
                              27   by another information content provider,’ and expressly preempts any state law to the
                              28   contrary.”) (emphasis added) (citing 47 U.S.C. § 230(e)(2)).
                                                                               10
                                    Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 11 of 18



                               1          Here, all three elements are present. First, Defendants operate several websites.
                               2   See Compl. ¶ 2. Thus, the first element is present; “Websites are the most common
                               3   interactive computer services.” Dyroff, 934 F.3d at 1097. See also Fair Hous. Council of
                               4   San Fernando Valley v. Roommates.com, LLC, 521 F.3d 1157, 1162 n.6 (9th Cir. 2008).
                               5          Second, the Complaint seeks to treat Defendants as “publishers”. See, e.g, Compl.
                               6   ¶ 9; “Since at least October 20, 2018, Defendants … published Plaintiff’s criminal justice
                               7   records … .” (emphasis added). The Complaint further alleges Defendants are “mugshot
                               8   website operators” within the meaning of A.R.S. § 44–7901 which defines that term as “a
                               9   person that publishes a criminal justice record on a publicly available internet website
                              10   ….” (emphasis added). The CDA’s second element is met.
                              11          Third, the Complaint admits the “information” at issue (Plaintiff’s mugshot and
                              12   arrest records) was neither created nor developed by Defendants, nor did Defendants post
                              13   this information on the Internet in the first place. It is undisputed this information was
                              14   created by the Maricopa County Sheriff’s Office and it was first published on the Internet
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   by MCSO, not by Defendants. See Compl. ¶ 7. Thus, all three elements are met.
     PHOENIX, AZ 85044




                              16          To be sure, after Plaintiff’s mugshot and arrest information was published online
                              17   by MCSO, this information was literally “republished” by Defendants. But that is exactly
                              18   what the CDA allows; “Plaintiffs are free under section 230 to pursue the originator of a
                              19   defamatory Internet publication. Any further expansion of liability must await
                              20   congressional action.” Barrett v. Rosenthal, 40 Cal. 4th 33, 62–63, 146 P.3d 510, 529
                              21   (Cal. 2006) (also explaining, “The prospect of blanket immunity for those who
                              22   intentionally redistribute defamatory statements on the Internet has disturbing
                              23   implications. Nevertheless, by its terms section 230 exempts Internet intermediaries from
                              24   defamation liability for republication.”) (emphasis added).
                              25          Similarly, although the CDA prohibits monetary liability, Section 230’s impact is
                              26   not limited to damages. Rather, “[S]ection 230(c)(1) precludes courts from treating
                              27   internet service providers as publishers not just for the purposes of defamation law, with
                              28   its particular distinction between primary and secondary publishers, but in general.”
                                                                               11
                                    Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 12 of 18



                               1   Barnes v. Yahoo!, Inc., 570 F3.d 1096, 1104 (9th Cir. 2009) (emphasis added); see also
                               2   Global Royalties, Ltd. v. Xcentric Ventures, LLC, 544 F.Supp.2d 929, 933 (D.Ariz. 2008)
                               3   (website operator could not be treated as publisher or speaker of third party statement);
                               4   Hassell v. Bird, 5 Cal.5th 522, 541 (Cal. 2018) (website operator not a publisher, even
                               5   when no money damages are sought; “Even though plaintiffs did not name Yelp as a
                               6   defendant, their action ultimately treats it as ‘the publisher or speaker of ... information
                               7   provided by another information content provider’ … section 230 prohibits this … .”)
                               8          Because the CDA forbids Plaintiff from treating Defendants as “publishers” of
                               9   information that originally was posted on the Internet by MCSO, this means the “nexus”
                              10   provision of A.R.S. § 44–7902(A) cannot apply here, even if that law was otherwise
                              11   constitutional. In fact, another judge of this Court has already determined the CDA fully
                              12   applies to the republication of mugshots and criminal records, as long as those records are
                              13   obtained from other “preexisting websites” (as occurred here). See Doe v. Oesterblad,
                              14   2015 WL 12940181, *2 (D.Ariz. 2015) (holding CDA applied to claims against
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   defendant for republishing plaintiffs’ “names, photographs, and criminal history” because
     PHOENIX, AZ 85044




                              16   that information was already published on the Internet by third parties). Other courts have
                              17   reached exactly the same conclusion. See, e.g., O’Kroley v. Fastcase, Inc., 831 F.3d 352
                              18   (6th Cir. 2016) (CDA applied to Google’s indexing and republication of information
                              19   obtained from existing online criminal records).
                              20          In sum, although this may sound slightly absurd at first blush, the CDA’s
                              21   application to the facts of this case means Defendants cannot be treated as “mugshot
                              22   website operators”, even though they operate a website that happens to display mugshots.
                              23   This admittedly paradoxical conclusion is required because the Complaint very clearly
                              24   accuses Defendants of republishing a mugshot that was initially published online by a
                              25   third party (MCSO). Because the information was originally published online by MCSO,
                              26   the CDA does not permit Plaintiff to treat Defendants as “publishers” of Plaintiff’s
                              27   mugshot (within the meaning of A.R.S. § 44–7902(A)). Therefore, per 47 U.S.C. §
                              28   230(c)(1) Defendants are not “mugshot website operators”.
                                                                               12
                                    Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 13 of 18



                               1         While that result may sound strange at first, stop and think about this question—
                               2   would the Court consider Google a “mugshot website operator”? Probably not.
                               3         Yet, but-for the CDA, Google would certainly meet the definition of “mugshot
                               4   website operator” set forth in A.R.S. § 44–7901: Google “publishes” criminal justice
                               5   records on a publicly available website for a commercial purpose. Indeed, it is probably
                               6   accurate to say that no single website on Earth publishes more criminal justice records
                               7   than Google, and very few websites earn more money from that practice as Google does.
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                             13
                                       Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 14 of 18



                               1           But no one would seriously argue Google is a “mugshot website operator”. Nor
                               2   could they; courts have consistently agreed Google cannot be treated as the “publisher”
                               3   of third party information it displays, even if that information includes criminal records
                               4   and even if Google profits from this. See e.g., O’Kroley, supra, 831 F.3d at 353–54.
                               5           Just like Google, Defendants use software to automatically gather information
                               6   from existing third party websites. Just like Google, Defendants copy and display that
                               7   information on their website. Indeed, Google not only displays mugshots and arrest
                               8   records in its index, it displays precisely the same mugshots and records as Defendants.4
                               9           Yet as a matter of law, Google is not a “mugshot website operator” because the
                              10   CDA prohibits treating it as a publisher of information that was originally placed online
                              11   by another source. The same is true of Defendants. For that reason, Defendants do not
                              12   qualify as “mugshot website operators” within the meaning of A.R.S. § 44–7901(4).
                              13   Therefore, its other problems aside, the nexus provision of A.R.S. § 44–7902(A) cannot
                              14   be used to create personal jurisdiction over Defendants. Plaintiff must therefore carry the
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   burden of proving personal jurisdiction under existing legal standards.
     PHOENIX, AZ 85044




                              16
                                                 c. Applying Traditional Personal Jurisdiction Rules, Defendants Are
                              17
                                                    Not Subject To Personal Jurisdiction In Arizona
                              18
                              19          Because the Complaint’s only alleged basis for personal jurisdiction fails, the Court

                              20   need not consider whether jurisdiction might be proper under some other hypothetical

                              21   unpleaded theory. However, if the Court allows Plaintiff to present such arguments, it is

                              22   clear she cannot meet her burden of establishing personal jurisdiction.

                              23
                              24
                                   4
                                    Plaintiff’s mugshot appears on Defendant’s website here:
                              25   https://www.publicpolicerecord.com/arizona/phoenix-jail/EMERY_SANDRA/T499564
                              26
                                   Google independently created and maintains an identical copy of that page here:
                              27   https://webcache.googleusercontent.com/search?q=cache:1dEJgAgg6lkJ:https://www.pu
                                   blicpolicerecord.com/arizona/phoenix-
                              28
                                   jail/EMERY_SANDRA/T499564+&cd=1&hl=en&ct=clnk&gl=us
                                                                            14
                                    Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 15 of 18



                               1         First, as explained in the affidavits submitted herewith, Defendants all reside in
                               2   Florida. Defendants own no property in Arizona, and they have no customers in Arizona.
                               3         Insofar as it relates to Defendants’ website, the site itself is free to use. Defendants
                               4   do not charge money to allow visitors to search for or view records, and Defendants do
                               5   not sell any products or services on the site. Rather, the site’s sole source of income is
                               6   from passively displaying advertising from Google, based in California.
                               7         Specifically, like countless other similar websites, Defendants’ sites contain
                               8   “Google Ads”. These are small advertisements created by third party advertisers.
                               9   Defendants’ websites contain a small amount of code which displays these third party
                              10   ads. In turn, the third party creator of each ad pays a fee to Google, and Google shares
                              11   some of that revenue with Defendants based on the amount of views each ad receives.
                              12   While their sites do contain advertising from Google, Defendants do not target any of that
                              13   advertising toward Arizona. Indeed, Defendants have no control over what ads appear on
                              14   their site. That decision is made solely by Google.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15         As noted above, Defendants’ websites are not focused specifically on Arizona, as
     PHOENIX, AZ 85044




                              16   opposed to any other state. Rather, these sites contain tens of millions of arrest records
                              17   automatically complied and gathered from 45 different states including, but not limited
                              18   to, Arizona. In this way, the only real connection this case has to Arizona is the fact
                              19   Plaintiff currently resides here.
                              20         As a matter of law, this is not sufficient to create personal jurisdiction for the
                              21   reasons descried in the highly analogous case, Dobrowolski v. Intelius, Inc., 2017 WL
                              22   3720170 (N.D.Ill. 2017). That case involved claims brought against a website owner,
                              23   Intelius, which “provide[s] online reports on people, using information complied from
                              24   public records and other sources.” Dobrowolski, 2017 WL 3720170, *1. After finding
                              25   Intelius used her name in commercial advertising without her consent, the plaintiff sued
                              26   in her home state of Illinois, asserting violations of the Illinois Right of Publicity Act. See
                              27   id. This is analogous to Plaintiff’s claims in this case which include a claim for
                              28   misappropriation of her name/likeness.
                                                                                 15
                                    Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 16 of 18



                               1         Intelius moved to dismiss for lack of personal jurisdiction. In response, the plaintiff
                               2   pointed to the fact that Intelius admitted “the company has data on ‘far more’ than 5,000
                               3   Illinois residents …” in its database. Id. at *3. Despite the fact that Intelius gathered
                               4   records relating to thousands of people in Illinois, the district court found personal
                               5   jurisdiction did not exist in Illinois. This holding was based on a single key point—the
                               6   only connection the case had with Illinois was the fact that plaintiff lived there:
                               7
                                         Dobrowolski does not allege that Intelius’s ads have any specific
                               8         geographic tie to Illinois, only that Intelius’s ads geographically target her,
                                         an Illinois resident, whenever her name is searched. But “the mere fact that
                               9         [defendant’s] conduct affected plaintiffs with connections to the forum
                              10         State does not suffice to authorize jurisdiction.”

                              11
                              12   Id. at *4 (emphasis added) (quoting Walden v. Fiore, 134 S.Ct. 1115, 1126 (2014)).
                              13         Arizona courts have applied the same standard; the mere fact that a Plaintiff lives
                              14   in Arizona is not sufficient to create personal jurisdiction here. See Xcentric Ventures,
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   LLC v. Bird, 683 F. Supp. 2d 1068, 1074 (D.Ariz. 2010) (adopting rule that an intentional
     PHOENIX, AZ 85044




                              16   internet-based tort with a known forum resident victim was insufficient to create personal
                              17   jurisdiction when plaintiff’s residence provides the sole connection to Arizona). This is
                              18   so because as the Supreme Court has repeatedly explained, “the plaintiff cannot be the
                              19   only link between the defendant and the forum.” Walden, 571 U.S. at 285.
                              20         In short, simply displaying information about an Arizona resident on a website
                              21   based in Florida is not sufficient to establish personal jurisdiction here; “When a
                              22   defendant operates an ‘essentially passive website’ and has ‘done nothing to encourage
                              23   residents of the forum state to access its site,’ those acts are insufficient to confer
                              24   jurisdiction over an out-of-state defendant.” EZScreenPrint LLC v. SmallDog Prints LLC,
                              25   2018 WL 3729745, *2 (D.Ariz. 2018); see also Kruska v. Perverted Justice Found. Inc.,
                              26   2009 WL 249432, *4 (D.Ariz. 2009) (explaining, “A passive Web site that does little
                              27   more than make information available to those who are interested in it is not grounds for
                              28   the exercise [of] personal jurisdiction.”)
                                                                                16
                                    Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 17 of 18



                               1         Indeed, the facts of this case are even less supportive of personal jurisdiction for
                               2   another reason—until this action was filed, Defendants had no idea Plaintiff lived in
                               3   Arizona; only that she was arrested at some point in Arizona. This is insufficient to show
                               4   that Defendants “purposefully directed” conduct at Arizona because Defendants’ website
                               5   automatically gathers and then passively displays information about thousands of arrests
                               6   (i.e., Defendants do not personally review or research each arrest record). However, if
                               7   Defendants had reviewed Plaintiff’s arrest record, the only information they would have
                               8   seen was the fact that Plaintiff happened to be arrested, one time, in Maricopa County.
                               9   When it published Plaintiff’s mugshot, MCSO did not provide Plaintiff’s home address,
                              10   and Defendants had no knowledge Plaintiff lived here.
                              11         Of course, it is probably fair to assume that most people are arrested in their home
                              12   states, rather than while traveling in another state, but that is certainly not always the
                              13   case. It was equally possible that at the time she was arrested in Arizona, Plaintiff could
                              14   have been living in California, Nevada, New Mexico, Utah, or a different country for that
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   matter. Either way, even though Defendants had no idea Plaintiff lived in Arizona, even
     PHOENIX, AZ 85044




                              16   if they did, “mere knowledge of the [plaintiff’s] individual’s residence is not sufficient to
                              17   create personal jurisdiction.” Xcentric Ventures, 683 F. Supp. 2d at 1074 (citing
                              18   authorities).
                              19         Because there is no basis to find that Defendants engaged in minimum contacts
                              20   with Arizona, the inquiry ends. As such, the Complaint should be dismissed for lack of
                              21   personal jurisdiction.
                              22         III.      CONCLUSION
                              23          For the reasons stated, Plaintiff’s Complaint should be dismissed for lack of
                              24   personal jurisdiction.
                              25         DATED: October 30, 2020.                    GINGRAS LAW OFFICE, PLLC
                              26
                              27
                                                                                     David S. Gingras, Esq.
                              28                                                     Attorney for Defendants
                                                                                17
                                    Case 2:20-cv-02045-SPL Document 5 Filed 10/30/20 Page 18 of 18



                               1                               CERTIFICATE OF SERVICE
                               2
                               3   I hereby certify that on October 30, 2020, I transmitted the attached document to the
                               4   Clerk’s Office for filing via ECF, and emailed a copy of the foregoing to:
                               5   Craig Jacob Rosenstein, Esq.
                               6   ROSENSTEIN LAW GROUP, PLLC
                                   8010 East McDowell Road, Suite 111
                               7   Scottsdale, AZ 85257
                                   Attorney for Plaintiff
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                               18
